Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

This Agreement is entered into as of the 1st day of March, 2017 (the “Effective
Date”) by and between Rand Capital Corporation, a New York corporation (the
“Company”), and Daniel P. Penberthy (the “Executive”).

WHEREAS, the Company recognizes that the Executive’s continuing service to the
Company is crucial to the future success of the Company and recognizes further
that as is generally the case with publicly held corporations, the possibility
of a change in control of the Company exists and that such possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its shareholders;

WHEREAS the Board of Directors of the Company (the “Board”), on recommendation
of the Compensation Committee of the Board, has determined that it is in the
best interests of the Company that the Company be able to receive and rely upon
the Executive’s advice as to the best interests of the Company, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by the possibility of a change in control;

WHEREAS, the Company desires to enter into this Agreement to provide the
Executive with a level of financial protection in the event that his employment
terminates in connection with a change in control of the Company.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:

1. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean that the Executive
has (i) willfully committed an act or omission that materially harms the
Company; (ii) been grossly negligent in the performance of the Executive’s
duties to the Company; (iii) willfully failed or refused to follow the lawful
and proper directives of the Board, which failure or refusal is not cured within
15 business days after written notice thereof is provided by the Company to the
Executive in writing specifying the acts or omissions supporting the claim of
Cause made under this clause (iii); (iv) been convicted of, or pleaded guilty or
nolo contendere to, a felony; (v) committed an act involving moral turpitude
that is or is reasonably expected to be materially injurious to the Company or
its reputation; (vi) committed an act relating to the Executive’s employment or
the Company involving, in the good faith judgment of the Board, fraud or theft;
(vii) materially breached this Agreement or any other agreement between the
Executive and the Company, all as may be amended from time to time, which
breach, if capable of cure, is not cured within 15 business days after written
notice thereof is provided by the Company to the Executive in writing specifying
the acts or omissions supporting the claim of Cause made under this clause
(vii); or (viii) breached any code of conduct or ethics or any policy of the
Company, all as may be amended from time to time, which breach is or is
reasonably expected to be



--------------------------------------------------------------------------------

materially injurious to the Company or its reputation and which breach, if
capable of cure, is not cured within 15 days after written notice thereof is
provided by the Company to the Executive in writing specifying the acts or
omissions supporting the claim of Cause made under this clause (viii).

(b) Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events (provided that “Change
in Control” shall be interpreted in a manner, and limited to the extent
necessary, such that it will not cause adverse tax consequences for either party
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulations 1.409A-3(i)(5), and any successor statute,
regulation and guidance thereto):

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under such Act), directly or indirectly, of securities of
the Company representing more than 50% of the total voting power represented by
the Company’s then outstanding voting securities; or

(ii) a merger or consolidation of the Company, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or

(iii) the sale or disposition by the Company of all or substantially all of the
Company’s assets; or

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who (A) are directors of the Company as of the date hereof, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors (including, for these
purposes, new directors taking office after the date hereof whose election or
nomination was so approved), but shall not include a director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors of the Company.

(c) Disability. For purposes of this Agreement, “Disability” shall mean that the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under a Company-sponsored group disability
plan. Whether the Executive has a Disability will be determined in good faith by
the Board. In any case, if a disability is determined to trigger the payment to
the Executive of any “deferred compensation” as defined in Section 409A of the
Code, disability shall be determined in accordance with Section 409A of the
Code.

 

2



--------------------------------------------------------------------------------

(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following without the Executive’s consent:
(i) a change in the principal location at which the Executive performs his
duties for the Company to a new location that is at least fifty (50) miles from
the prior location; (ii) a material change in the Executive’s authority, duties
or responsibilities as an executive officer of the Company, which would cause
his position with the Company to become of less responsibility, importance or
scope than his position with the Company immediately prior to the Change in
Control; provided, however, that such material change is not in connection with
the termination of the Executive’s employment by the Company for Cause or by
reason of death or Disability, and further provided, that it shall not be
considered a material change if the Company becomes a subsidiary of another
entity and the Executive continues to hold a position in the subsidiary that is
at least as high (in both title and scope of responsibilities) as the position
he held with the Company immediately prior to the Change in Control; (iii) a
reduction in the Executive’s annual base salary or (iv) a reduction in the
Executive’s annual bonus and profit sharing opportunity as compared to the
annual bonus and profit sharing opportunity for the previous fiscal year.

2. Term of Agreement. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue in effect until December 31, 2019 (the
“Initial End Date”); provided, however, that commencing on the Initial End Date
and continuing each anniversary thereafter, the Term shall automatically be
extended for one (1) additional year unless, not later than nine (9) months
before the conclusion of the Term, the Company or the Executive shall have given
notice to the other not to extend the Term; and further provided, that if a
Change in Control shall have occurred during the Term, the Term shall expire on
the last day of the eighteenth (18th) month following the month in which such
Change in Control occurred. Notice not to extend the Term or termination of this
Agreement shall not constitute Cause or Good Reason (both terms as defined
above).

3. Compensation.

(a) In the event that in connection with or within eighteen (18) months
following a Change in Control the Executive’s employment with the Company is
terminated by the Company other than for Cause (but not including termination
due to the Executive’s death or Disability), or is terminated by the Executive
for Good Reason, then, contingent upon the Executive’s execution and
non-revocation of, and compliance with, a release of claims in substantially the
form attached hereto as Exhibit A (the “Release”), the Executive shall be
entitled to, in addition to any amounts due to the Executive for services
rendered prior to the employment termination date:

(i) a lump sum payment from the Company in an amount equal to one (1.0) times
the Executive’s annual base salary then in effect; and

(ii) a lump sum payment from the Company in an amount equal to the average of
the annual incentive bonuses and profit sharing payments earned by the Executive
for the last five fiscal years ended prior to the Executive’s employment
termination date;

 

3



--------------------------------------------------------------------------------

which lump sums shall be paid on the sixtieth (60th) day following the
Executive’s termination of employment, provided that the Release is executed and
effective by such date, failing which the Executive shall forfeit the payment of
such amount; provided, however, that in the event the Change of Control giving
rise to such lump sum payments is described at Section 1(b)(ii) or (iii) of this
Agreement, then the aggregate amount of these lump sums payable to the Executive
shall not exceed (and shall be cut back so as not to exceed) 1.5% of the total
equity capitalization of the Company implied by such Change in Control event,
further, provided, however, that in no event will the aggregate lump sums
payable to the Executive under this Section 3(a) be less than the amount
described in Section 3(a)(i) above. The calculation of the amount of any cutback
pursuant to the previous sentence shall be made by the Board in the good faith
exercise of its discretion.

(b) If any of the benefits set forth in this Agreement are deferred compensation
as defined in Section 409A of the Code, any termination of employment triggering
payment of such benefits must constitute a “separation from service” under
Section 409A of the Code before, subject to subsection (c) below, a distribution
of such benefits can commence. For purposes of clarification, this paragraph
shall not cause any forfeiture of benefits on the part of the Executive, but
shall only act as a delay until such time as a “separation from service” occurs.

(c) Notwithstanding any other provision with respect to the timing of payments,
if, at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee” (within the meaning of Code Section 409A, and any successor
statute, regulation and guidance thereto) of the Company, then solely to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which the Executive may become entitled under this Agreement which
are subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first business day of the seventh (7th) month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to the accumulated, but
unpaid, payments otherwise due to the Executive under this Agreement.

(d) If any payment or benefit the Executive would receive under this Agreement,
together with any other payment or benefit the Executive receives as a result of
a Change in Control (“CIC Payment”) would (i) constitute a “parachute payment”
within the meaning of Code Section 280G, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such CIC Payment shall be either (x) the full amount of such CIC
Payment or (y) such lesser amount as would result in no portion of the CIC
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account applicable federal, state, and local employments taxes,
income taxes, and the Excise Tax results in the Executive’s receipt, on an
after-tax basis, of the greater amount, notwithstanding that all or some portion
of the CIC Payment may be subject to the Excise Tax. The Company shall, in a
manner compliant with Code Section 409A, determine in good faith which
payment(s) or benefit(s) to reduce based on what provides the best economic
result for the Executive. The Company shall provide the Executive with
sufficient information to support its determination and to allow the Executive
to file and pay any required taxes.

 

4



--------------------------------------------------------------------------------

4. No Duplication. This Agreement supersedes and replaces any other agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which may have been made by either party.

5. No Mitigation or Set-Off. If the Executive’s employment with the Company
terminates following a Change in Control, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company under this Agreement. In no event will the amounts
payable to the Executive by the Company under this Agreement be subject to any
set-off, claim or other right in favor of the Company.

6. Continuing Obligations. The Company’s obligations under this Agreement are in
consideration of the Executive’s agreement to comply with his obligations under
this Agreement, the Release and any confidentiality, non-solicitation,
non-competition or similar covenant or agreement binding on the Executive, if
any. The parties agree that the Executive’s obligations set forth under this
Agreement, the Release and any such covenant or agreement shall survive
termination of this Agreement and termination of the Executive’s employment,
regardless of the reason for such termination.

7. Enforceability. If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.

8. Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (a) by personal
delivery when delivered personally; (b) by overnight courier upon written
verification of receipt; (c) by facsimile transmission or electronic mail upon
acknowledgment of receipt of transmission; or (d) by certified or registered
mail, return receipt requested, upon verification of receipt. Notices to the
Executive shall be sent to the last known address in the Company’s records or
such other address as the Executive may specify in writing. Notices to the
Company shall be sent to the Chairman of the Compensation Committee of the
Board, or to such other Company representative as the Company may specify in
writing.

9. Claims for Benefits. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive’s claim has been denied. In no
event shall the Board’s claims or appeals determination be given any deference
or weight in any subsequent legal proceeding.

 

5



--------------------------------------------------------------------------------

10. Modifications and Amendments. This Agreement may be modified or amended only
by written agreement executed by the Company and the Executive. The Company and
the Executive agree that they will jointly execute an amendment to modify this
Agreement to the extent necessary to comply with or be exempt from the
requirements of Code Section 409A, or any successor statute, regulation and
guidance thereto; provided that no such amendment shall increase the total
financial obligation of the Company under this Agreement.

11. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

12. Binding Effect; Assignment. The Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of the
Executive upon the Executive’s death and (b) any successor of the Company. Any
such successor of the Company will be deemed substituted for the Company under
the terms of the Agreement for all purposes. For this purpose, “successor” means
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of the Executive to receive any form of compensation payable pursuant to the
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of the Executive’s right to compensation or other benefits will be
null and void.

13. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of New
York, without giving effect to the conflict of law principles thereof.

14. Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of the State of New
York or of the United States of America for the Western District of New York. By
execution and delivery of this Agreement, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.

15. Attorneys’ Fees. The Company shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, or in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

16. Withholding. The Company is authorized to withhold, or to cause to be
withheld, from any payment or benefit under the Agreement the full amount of any
applicable withholding taxes.

 

6



--------------------------------------------------------------------------------

17. Tax Consequences. The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.

18. Acknowledgment. The Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of the Agreement, and is knowingly and voluntarily entering into the
Agreement.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

20. Section 409A. The parties hereto intend that the payments and benefits
provided by this Agreement shall comply with or be exempt from the requirements
of Code Section 409A and related regulations and Treasury pronouncements, and
this Agreement shall be interpreted accordingly. Each separately identified
payment or benefit hereunder shall be deemed to be a separately determinable
payment for purposes of Code Section 409A, and each payment to be made in
installments, if any, shall be deemed a series of separate payments. If any
provision provided herein could result in the imposition of an additional tax
under the provisions of Code Section 409A, the Executive and the Company agree
that such provision will be reformed to avoid imposition of any such additional
tax in the manner that the Executive and the Company mutually agree is
appropriate to comply with or be exempt from Code Section 409A.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

COMPANY: RAND CAPITAL CORPORATION By:  

/s/ Robert M. Zak

Name:   Robert M. Zak Title:   Chair, Compensation Committee of Board of
Directors EXECUTIVE:

        /s/ Daniel P. Penberthy

Daniel P. Penberthy

 

8



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE AGREEMENT

1. General Release. This General Release Agreement (the “General Release”) is
hereby executed and entered into by                     (the “Executive”) in
consideration of the payments and benefits to be made under that certain Change
in Control Agreement, dated                     , (the “Agreement”), between the
Executive and Rand Capital Corporation (the “Company”). The Executive, on behalf
of himself and his heirs, executors, administrators and assigns, hereby releases
and forever discharges the Company and each of its subsidiaries, affiliates and
investees (the “Company Affiliated Group”), their present and former officers,
directors, executives, agents, attorneys, employees and employee benefits plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the “Company Released Parties”), of and
from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Company Released
Party in any capacity (the “Released Claims”). For avoidance of doubt, and
without limiting the broad nature of the Released Claims, this General Release
releases the Company Released Parties from any and all claims: (i) arising out
of or in any way connected with the Executive’s service to any member of the
Company Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”), the Family
and Medical Leave Act (“FMLA”), the Older Worker Benefit Protection Act,
Articles 5, 6, 7, and 19 of the New York Labor Law (N.Y. Labor Law §§ 160 to
219-c, 650 to 665), Sections 120, 125, and 241 of the New York Workers’
Compensation Law, the New York Human Rights Law (N.Y. Executive Law §§ 290 to
301), Article 23-A of the New York State Corrections Law, and all of their
respective implementing regulations and/or any other federal, state, local or
foreign law (statutory, regulatory or otherwise) claims under which may be
legally waived and released, and any and all claims under any whistleblower laws
or whistleblower provisions of other laws. The Executive further affirms that as
of the date of this General Release he has been paid and/or received all leave
(paid or unpaid), compensation, wages, bonuses, and/or benefits to which he may
be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, and/or benefits are due to him, except as provided in the Change in
Control Agreement. The Released Claims do not include any claim: (a) that arises
exclusively after the date Executive executes this

 

1



--------------------------------------------------------------------------------

Agreement; (b) to vested or accrued rights under any of Company’s employee
benefit or compensation plans; (c) that cannot be released under law, such as
claims for statutory unemployment benefits or workers’ compensation benefits; or
(d) for indemnification as a former officer or director of the Company.

2. No Admissions. The Executive acknowledges and agrees that this General
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. Application to all Forms of Relief. This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

4. Conditions of General Release.

(a) Terms and Conditions. From and after the date of termination of employment,
the Executive shall abide by all the terms and conditions of this General
Release and the terms and conditions of any employment, confidentiality or other
agreement signed by the Executive, which is incorporated herein by reference.

(b) Confidentiality. The Executive shall not, without the prior written consent
of the Company or as may otherwise be required by law or any legal process, or
as is necessary in connection with any adversarial proceeding against any member
of the Company Affiliated Group (in which case the Executive shall cooperate
with the Company in obtaining a protective order at the Company’s expense
against disclosure by a court of competent jurisdiction), use or disclose, to
anyone other than the Company and those designated by the Company or on behalf
of the Company in the furtherance of its business, any trade secrets,
confidential information, knowledge or data relating to any member of the
Company Affiliated Group, obtained by the Executive during the Executive’s
employment by the Company that is not generally available public knowledge
(other than acts by the Executive in violation of this General Release). This
confidentiality obligation is in addition to, and not in lieu of, any other
contractual, statutory and common law confidentiality obligation of the
Executive to the Company. Notwithstanding any other provision of this General
Release, Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:
(1) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by Company for
reporting a suspected violation of law, Executive may disclose Company’s trade
secrets to Executive’s attorney and use the trade secret information in the
court proceeding if Executive: (1) files any document containing trade secrets
under seal; and (2) does not disclose trade secrets, except pursuant to court
order.

(c) Return of Company Material. The Executive represents that he has returned to
the Company all Company Material (as defined below). For purposes of this
Section 5(c), “Company Material” means any documents, files and other property
and information of any kind

 

2



--------------------------------------------------------------------------------

belonging or relating to (i) any member of the Company Affiliated Group,
(ii) the current and former suppliers, creditors, directors, officers,
employees, agents and customers of any of them or (iii) the businesses,
products, services and operations (including without limitation, business,
financial and accounting practices) of any of them, in each case whether
tangible or intangible (including, without limitation, credit cards, building
and office access cards, keys, computer equipment, cellular telephones, pagers,
electronic devices, hardware, manuals, files, documents, records, software,
customer data, research, financial data and information, memoranda, surveys,
correspondence, statistics and payroll and other employee data, and any copies,
compilations, extracts, excerpts, summaries and other notes thereof or relating
thereto), excluding only information (x) that is generally available public
knowledge or (y) that relates to the Executive’s compensation or benefits.

(d) Cooperation. Following the date of termination of employment, the Executive
shall reasonably cooperate with the Company upon reasonable request of the Board
of Directors and be reasonably available to the Company with respect to matters
arising out of the Executive’s services to the Company Affiliated Group.

(e) Nondisparagement. Except as may be permitted by Section 8 of this General
Release, the Executive acknowledges and agrees that he shall not make any
statements that are professionally or personally disparaging about or adverse to
the interests of the Company or any Company Released Party, including, but not
limited to, any statements that disparage in any way whatsoever the Company’s
services, businesses, finances, financial condition, capabilities or other
characteristics.

(f) Other Agreements; Policies. The Executive expressly acknowledges and agrees
that any agreement with the Company executed by him or Company policy applicable
to him is incorporated herein by reference, and shall survive the execution of
this General Release in full force and effect pursuant to its terms.

(g) No Representation. The Executive acknowledges that, other than as set forth
in this General Release and the Agreement, (i) no promises have been made to him
and (ii) in signing this General Release the Executive is not relying upon any
statement or representation made by or on behalf of any Company Released Party
and each or any of them concerning the merits of any claims or the nature,
amount, extent or duration of any damages relating to any claims or the amount
of any money, benefits, or compensation due the Executive or claimed by the
Executive, or concerning the General Release or concerning any other thing or
matter.

(h) Injunctive Relief. The Executive acknowledges that failure by the Executive
to comply with the provisions of Section 4 of this General Release, will cause
the Company irrevocable harm and that a remedy at law for such a failure would
be an inadequate remedy for the Company. In the event of a breach or threatened
breach by the Executive of this Section 4, the Executive agrees that the Company
shall be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, the Executive acknowledging that
damages would be inadequate or insufficient. Nothing contained herein shall be
construed as a bar or waiver with respect to any right or remedy the Company may
have at law or equity, including any award of monetary damages for breach of
this General Release.

 

3



--------------------------------------------------------------------------------

5. Voluntariness. The Executive agrees that he is relying solely upon his own
judgment; that the Executive is over eighteen years of age and is legally
competent to sign this General Release; that the Executive is signing this
General Release VOLUNTARILY and of his own free will without inducement by
fraud, duress, or any undue influence; that the Executive has read and
understood the General Release before signing it; and that the Executive is
signing this General Release in exchange for consideration that he believes is
satisfactory and adequate.

6. Legal Counsel. The Executive acknowledges that he has been informed of the
right to consult with legal counsel, he has been encouraged to do so by the
Company, and that to the extent he wishes to avail himself of this right he has
done so.

7. Complete Agreement/Severability. Other than the agreements and/or obligations
specifically referenced as surviving herein, this General Release constitutes
the complete and final agreement between the parties and supersedes and replaces
all prior or contemporaneous agreements, negotiations, or discussions relating
to the subject matter of this General Release. All provisions and portions of
this General Release are severable. If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

8. Protected Rights. Nothing in this General Release shall restrict Executive
from providing truthful information to a court or government agency to the
extent Executive has a protected right to do so, or as otherwise required by
law. Further, this General Release does not limit Executive’s rights, protected
under law, to file a charge or communicate with or otherwise participate in any
investigation or proceeding conducted by the Securities and Exchange Commission,
the Financial Industry Regulatory Authority, the Occupational Safety and Health
Administration, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or any other government agency charged with enforcement of any
law.

9. Acceptance. The Executive acknowledges that he has been given a reasonable
period of time (no less than twenty-one (21) days) within which to consider the
terms of this General Release and that he may accept the terms of this General
Release at any time within this period of time by signing the General Release
and returning it to the Company.

10. Revocability. The Executive understands that he has the right to revoke and
cancel this General Release for seven (7) days after he signs it. The Executive
may revoke his acceptance of this General Release at any time within that seven
(7) calendar day period by sending written notice to the Company. Such notice
must be received by the Company within the seven (7) calendar day period in
order to be effective and, if so received, would void this General Release for
all purposes and the Company would have no obligation to provide or pay any
amounts or provide any other consideration pursuant to the Change in Control
Agreement. The General Release shall not be effective and enforceable until
after the passage of the seven (7) day period without the Executive having
revoked it and the General Release will become effective on the eighth day after
he signs the Agreement (the “Effective Date”).

 

4



--------------------------------------------------------------------------------

11. Governing Law. Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of New York without giving effect to the conflicts
of law principles thereof.

IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date set forth below.

EXECUTIVE

 

 

    Date:                                     
                                      

 

5